Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Drawings
The drawings filed on: 08/27/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, it recites a symbol sequence converting apparatus comprising one or more hardware processors configured to: “… generate a plurality of candidate output symbol sequences, based on rule information in which input symbols are each associated with one or more output symbols each obtained by converting the corresponding input symbol in accordance with a predetermined conversion 

	The limitation of “… generate a plurality of candidate output symbol sequences, based on rule information in which input symbols are each associated with one or more output symbols in accordance with a predetermined conversion condition…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for recitation of generic computer components. That is, other than reciting “one or more hardware processors”, nothing in the claimed elements precludes the step from being performed in the mind. For example, the “generate” in the context of this claim encompasses the user manually producing a plurality of candidate output symbol sequences by referencing rule(s) to produce the output symbols , given input symbol(s). Similarly, the limitation to “derive” in the context of this claim encompasses the user manually calculating confidence levels of the candidate output symbol sequences using a set of guidelines gleaned from prior manual actions (learning model). With regards to the limitation of “identify”, in the context of this claim, it encompasses the user manually making a judgement based upon earlier manually calculated confidence level metrics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of
abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a processor to performing the generate, calculate/derive, and identify steps amount to no more than applying the exception using generic computer component(s). Application of an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, it recites “derive the confidence levels by using the learning model for deriving the confidence levels from input data ….”. This claim does not resolve the statutory deficiencies that were already explained for claim 1, as (but for recitation of generic computer components) it still recites mental steps, since a user can manually calculate confidence level data using manually derived guidelines learned from prior manual inputs.


With regards to claim 4, it recites “… the degree of similarity is high as either an edit distance of a phoneme distance between … is smaller”. This claim does not resolve the statutory deficiencies that were already explained for claim 3, as (but for recitation of generic computer components) it still recites mental steps, since a user can manually judge a high degree of similarity based upon manually calculated distance results.

With regards to claim 5, it recites “… the learning model is a model for deriving a value as the confidence level, the value being obtained by converting the degree of similarity by using a function …”. This claim does not resolve the statutory deficiencies that were already explained for claim 3, as (but for recitation of generic computer components) it still recites mental steps, since a user can manually calculate the results from the function and the user can further manually calculate the confidence level based upon the manually calculated results from the function. 

With regards to claim 6, it recites “… to train the learning model…”. This claim does not resolve the statutory deficiencies that were already explained for claim 1, as 

With regards to claim 7, it recites “… the input symbol sequence and the output symbol sequence corresponding to the input symbol sequence are  …”. This claim does not resolve the statutory deficiencies that were already explained for claim 1, as (but for recitation of generic computer components) it still recites mental steps, since a user can manually apply different conversion rules/mappings to a variety of different sets of input and output sequences.

With regards to claim 8, it similarly recites the limitations of claim 1 (claim 8 recites a computer at a high level of generality, and is interpreted as a generic computer), and thus is rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  McAteer et al (US Application: US 2016/0179774, published: Jun. 23 2016, filed: Dec. 14, 2015) in view of Singh et al (US Application: US 2018/0308003, published: Oct. 25, 2018, filed: Apr. 21, 2017).

With regards to claim 1. McAteer teaches a symbol sequence converting apparatus comprising one or more hardware processors (Figure 1) configured to: 
generate a plurality of candidate output symbol sequences, based on rule information in which input symbols are each associated with one or more output symbols each obtained (paragraphs 0066 and 0067: a plurality of output phonetic symbol sequences are generated based upon rule information that includes mapping rules between characters/letters and phoneme characters/symbols) by converting the corresponding input symbol in accordance with a predetermined conversion condition (paragraphs 0066-0067: the input symbols/letters/characters are converted according to a condition to initiate mapping to phonetic forms of the input ), the plurality of candidate output symbol sequences each containing one or more of the output symbols and corresponding to an input symbol sequence containing one or more of the input symbols (paragraphs 0066-0067 and 0084, Fig 3A: a plurality of phonetic word candidates (symbol sequences) are produced in view of the input); 

derive respective confidence levels of the plurality of candidate output symbol sequences by using a … model (Fig 3A: confidence levels of the plurality of candidate output symbol sequences are based upon edit distance values); and 

identify, as an output symbol sequence corresponding to the input symbol sequence, the candidate output symbol sequence corresponding to a highest confidence level (paragraphs 0008, 0009, and 011: the confidence is based at least on edit distance similarity with respect to correct phonetic dictionary sequences and the output symbol sequence of phonetic transcriptions that correspond to the input sequence).

However McAteer does not expressly teach derive respective confidence levels of the plurality of candidate output symbol sequences by using a learning model.

Yet Singh et al teaches derive respective confidence levels of the plurality of candidate output symbol sequences by using a learning model (paragraph 0007: a learning model is implemented to not just determine a similarity score/confidence rating but to also use the determined score(s) as a learning data to train the model for subsequent input string processing).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified McAteer et al’s ability to use a model that includes logic to reference mappings and determine scoring between input and output sequences, such that the model would have been further capable of learning the results of the scoring to use on subsequent inputs as taught by Singh et al. The combination would have allowed McAteer to have implemented a more efficient technique for identifying a corresponding string based on an incorrect input string (Singh et al, paragraph 0006). 

With regards to claim 2. The apparatus according to claim 1, McAteer et al teaches wherein the one or more hardware processors derive the confidence levels by using the … model for deriving the confidence levels from input data composed of pairs each consisting of the input symbol sequence and one of the candidate output symbol sequences (paragraphs 0008, 0009 and 0011:the model (which includes logic to convert input to output sequences and also to derive confidence levels) is based upon pairing the input data to candidate output phonetic symbol sequences and then deriving the confidence levels based at least on edit distance (degree of similarity) between candidates symbols and correct output symbol sequence).

Additionally, the combination of McAteer et al and Singh et al has been explained above to teach that the model of McAteer et al is further modified to include learning capabilities, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 3. The apparatus according to claim 1, McAteer teaches wherein each of the confidence levels is a degree of similarity between the candidate output symbol sequence and a correct output symbol sequence corresponding to the input symbol sequence, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.



With regards to claim 5. The apparatus according to claim 3, McAteer teaches wherein the … model is a model for deriving a value as the confidence level, the value being obtained by converting the degree of similarity by using a function in which a change rate of the confidence level over a change rate of the corresponding degree of similarity is higher as the degree of similarity is closer to a value representing complete identicalness (paragraphs 0116-0121: the logic to derive confidence is based upon degree of similarity (represented at least by edit distance value function) and the confidence is ‘higher’ when the edit distance closer to a value that represents identicalness (the less edits, means less changes and thus closer that an output sequence is with respect to a correct output symbol sequence)).

Additionally, the combination of McAteer et al and Singh et al has been explained above to teach that the model of McAteer et al is further modified to include learning capabilities, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.



With regards to claim 7. The apparatus according to claim 1, McAteer teaches wherein the input symbol sequence and the output symbol sequence corresponding to the input symbol sequence are a phonogram string and a phoneme string, respectively, a character string containing one of an ideogram and a logogram, and a symbol sequence representing a way of reading the first character string, respectively, or an unnormalized character string and a normalized character string, respectively (paragraphs 116: the input symbol sequence is a phonogram of ‘highing’ and the output sequence includes phoneme transcription strings).

With regards to claim 8. the combination of McAteer and Singh et al teaches a symbol sequence conversion method implemented by a computer, the method comprising: generating a plurality of candidate output symbol sequences, based on rule information in which input symbols are each associated with one or more output symbols each obtained by converting the corresponding input symbol in accordance with a predetermined conversion condition, the plurality of candidate output symbol sequences each containing one or more of the output symbols and corresponding to an input symbol sequence containing one or more of the input symbols; deriving respective confidence levels of the plurality of candidate output symbol sequences by using a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramsey (US Application: US 2007/0213983): This reference teaches using a rule to map input symbols to output symbols and deriving confidence levels.
Lee (US Application: US 2021/0043196): This reference teaches determining a phonetic symbol sequence that is most similar to the phonetic symbol sequence in candidate text.
Cherepanaov et al (US Patent: 10049655): This reference teaches re-ranking based on a phonetic similarity of candidate suggestions.
Griniasty (US Application: US 2003/0088416): This reference teaches training a text to phoneme parser.
Liu et al (US Application: US 20070174040): This reference teaches taking input of bilingual example sentences and using a similarity degree calculator and association degree calculator to perform alignment.
Wang et al (US Application: US 2005/0060138): this reference teaches receiving input text (phonetic) which is converted to output language text.
Massimino (US Application: US 2006/0265220): This reference teaches using transcription rules with respect to grapheme and phoneme input and outputs.
Li et al (US Application: US 2009/0248422): This reference teaches using an intra language statistical machine to perform translation of text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILSON W TSUI/Primary Examiner, Art Unit 2178